Case 19-70052-grs   Doc 145   Filed 11/19/20 Entered 11/19/20 10:50:40   Desc Main
                              Document     Page 1 of 5
Case 19-70052-grs   Doc 145   Filed 11/19/20 Entered 11/19/20 10:50:40   Desc Main
                              Document     Page 2 of 5
Case 19-70052-grs   Doc 145   Filed 11/19/20 Entered 11/19/20 10:50:40   Desc Main
                              Document     Page 3 of 5
Case 19-70052-grs   Doc 145   Filed 11/19/20 Entered 11/19/20 10:50:40   Desc Main
                              Document     Page 4 of 5
Case 19-70052-grs   Doc 145   Filed 11/19/20 Entered 11/19/20 10:50:40   Desc Main
                              Document     Page 5 of 5
